Citation Nr: 1027098	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  10-11 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased (compensable) rating for residuals of 
laceration of the pulp of right middle finger.


ATTORNEY FOR THE BOARD

B. Garcia, Law Clerk




INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 
1968 to May 1970.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision, dated October 2009, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  The October 2009 rating decision denied a 
rating in excess of zero percent, which had been in effect since 
June 1970.  

The Veteran requested a Board personal hearing in March 2010.  In 
his March 2010 appeal hearing options election, the Veteran 
crossed out his request for a Board hearing, and selected a DRO 
hearing.  In June 2010, the Veteran withdrew his DRO hearing 
request, and requested a decision be made without a hearing.


FINDING OF FACT

The service-connected residual scar of the Veteran's right middle 
finger was, for the entire period during the pendency of the 
appeal, superficial, not tender, not unstable, not painful, less 
than 144 square inches, and did not otherwise cause any 
limitation of motion or function.


CONCLUSION OF LAW

The criteria for a compensable rating for a scar of the right 
middle finger have not been met for any period of the claim.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.118, Diagnostic Codes 7801-
7805 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2009).

The notice requirements of VCAA require VA to notify the claimant 
of what information or evidence is necessary to substantiate the 
claim; what subset of the necessary information or evidence, if 
any, the claimant is to provide; and what subset of the necessary 
information or evidence, if any, the VA will attempt to obtain.  
The Board notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the claimant's 
possession that pertains to the claim was recently removed from 
the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).

In this case, by letter dated September 2009, the RO satisfied 
VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159, as it informed the appellant of what evidence was needed 
to establish the benefit sought, of what VA would do or had done, 
and what evidence the appellant should provide and informed the 
appellant that it was the appellant's responsibility to make sure 
that VA received all requested records that are not in the 
possession of a Federal department or agency necessary to support 
the claim.  The notice included provisions for disability ratings 
and for the effective date of the claim.

The Board is also satisfied VA has fulfilled the duty to assist 
by making reasonable efforts to obtain relevant records and 
evidence.  Specifically, the information and evidence that has 
been associated with the claims file includes the Veteran's 
service treatment records, post-service VA medical records, VA 
examination reports, private medical evidence, and other lay 
statements.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be relevant 
to the issues on appeal.  In his October 2009 notice of 
disagreement, the Veteran indicated he was examined by a private 
physician, R.T., M.D.  That report was submitted by the Veteran 
and associated with the claim file in September 2009.  By letter 
dated January 2010, the RO invited the Veteran to complete and 
return VA Form 21-4142, Authorization and Consent to Release 
Information, in order to obtain any further medical records from 
R.T., M.D.  The Veteran has not responded to the request.  For 
these reasons, the Board finds that VA has satisfied the duty to 
assist.  

Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (2009).  When an unlisted condition 
is encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2009).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2009).  In every instance where the 
schedule does not provide a zero percent rating for a diagnostic 
code, a zero percent rating shall be assigned when the 
requirements for a compensable evaluation are not met.  38 C.F.R. 
§ 4.31 (2009).  

 The Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation and the evaluation 
of the same manifestation under different diagnoses are to be 
avoided.  38 C.F.R. § 4.14.  

Where an increase in the level of a service-connected disability 
is at issue, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran has been in receipt of a zero percent 
since June 1970 for the service-connected residuals of laceration 
of the pulp of right middle finger.  Because the Veteran's 
current claim on appeal for increased rating for residual scars 
was received in August 2009, the Board will apply the current 
regulatory criteria for rating scars, also in effect in August 
2009.  38 C.F.R. § 4.118.

Diagnostic Code 7801 (scars other than the head, face, or neck 
that are deep and nonlinear) provides a 10 percent rating for 
scars that cover an area or areas of at least 6 square inches (39 
sq. cm.); a 20 percent rating for scars that cover an area or 
areas of at least 12 square inches (77 sq. cm.); a 30 percent 
rating for scars that cover an area or areas of at least 72 
square inches (465 sq. cm.); and a 40 percent rating for scars 
that cover an area or areas of at least 144 square inches (929 
sq. cm.).  Note (1) provides that a deep scar is one associated 
with underlying soft tissue damage.  Note (2) provides that scars 
in widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of this 
part.  38 C.F.R. § 4.118.

Diagnostic Code 7802 (scars other than the head, face, or neck 
that are superficial and nonlinear) provides a 10 percent rating 
for scars that cover an area or areas of at least 144 square 
inches (929 sq. cm.).  Note (1) provides that a superficial scar 
is one not associated with underlying soft tissue damage.  Note 
(2) provides that scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined in 
accordance with § 4.25 of this part.  38 C.F.R. § 4.118.

Diagnostic Code 7804 (scars that are unstable or painful) 
provides a 10 percent rating for one or two scars that are 
unstable or painful; a 20 percent rating for three or four scars 
that are unstable or painful; and a 30 percent rating for five or 
more scars that are unstable or painful.  Note (1) provides that 
an unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2) provides that 
if one or more scars are both unstable and painful, add 10 
percent to the evaluation that is based on the total number of 
unstable or painful scars.  Note (3) provides that scars 
evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may 
also receive an evaluation under this diagnostic code, when 
applicable.

Diagnostic Code 7805 (scars, including linear scars, and other 
effects of scars evaluated under diagnostic codes 7800, 7801, 
7802, and 7804) provides for the evaluation of any disabling 
effect(s) not considered in a rating provided under diagnostic 
codes 7800-04 under an appropriate diagnostic code.

Increased Rating Analysis

The Veteran's right middle finger disability was originally rated 
as residuals of laceration to the pulp of the right middle finger 
in June 1970, rated as zero percent disabling under Diagnostic 
Code 7805.  The Veteran contends generally that a disability 
rating in excess of zero percent is warranted for his service-
connected right middle finger disability.

After a review of the evidence in this Veteran's case, the Board 
finds that a preponderance of the evidence is against the 
Veteran's claim for an increased (compensable) disability rating 
for any period.  For the entire period during the pendency of the 
appeal, the service-connected residual scar of the Veteran's 
right middle finger was superficial, not tender, not unstable, 
not painful, less than 144 square inches, and did not otherwise 
cause any limitation of motion or function, as required for a 
higher (compensable) disability rating.  38 C.F.R. § 4.118. 

On VA examination in September 2009, the Veteran complained of 
chronic numbness and sensitivity in the finger and intermittent 
swelling, especially when he rubs the finger against an object.  
The Veteran reported an employment history of 30 years as a 
firefighter, where he "ignored the symptoms and learned to live 
with it."  The Veteran's current employment involves maintenance 
work, which he reported does not bother his finger tip.  He 
further reported he feels discomfort only if he grabs things or 
holds onto things like a rope.  Physical examination revealed a 
1.5 x 1 centimeter oval scar on the right middle finger tip which 
was not painful, with numbness and sensitivity to light touch.  
There was no skin breakdown.  The examiner noted the scar was 
superficial, meaning there is no underlying soft tissue damage, 
that there was no limitation of motion or other limitation of 
function caused by the scar, and no inflammation, edema, or 
keloid formation.  On examination of the right hand, the 
metacarpophalangeal joint was normal, with zero to 90 degrees of 
flexion.  The proximal interphalangeal joint was normal, with 
zero to 110 degrees of flexion.  The distal (terminal) 
interphalangeal joint was normal, with zero to 70 or 80 degrees 
of flexion.  The joints were shown to be not painful on motion, 
and the range of motion or joint function was not additionally 
limited by pain, fatigue, weakness, or lack of endurance 
following repetitive use three times.  There was no gap, in 
inches, between the tip of the thumb and the fingers, between the 
tips of the fingers and the proximal transverse crease of the 
palm, or between the thumb pad and the fingers with the thumb 
attempting to oppose the fingers.  There was normal strength for 
pushing pulling and twisting.  There was normal dexterity for 
twisting, probing, writing, touching, and expression.  The VA 
examiner's impression was a laceration of the middle finger tip 
with stable scar with very mild residual functional impairments.

A September 2009 private medical report from R.T., M.D., 
indicates sensory psuedomotor loss in a 0.7 x 1.9 centimeter area 
on the tip of the right middle finger.  The examiner noted 
broadened discrimination at 7 millimeters (normal to 6 
millimeters) and dry crusting during winter due to denervation of 
sebaceous glands.  

The Veteran's scar has been found upon examination to be a 1.5 x 
1 centimeter oval scar (affecting a 0.7 x 1.9 centimeter area), 
and not deep, but rather superficial.  Because a deep scar is 
required for a 10 percent rating under DC 7801, a compensable 
rating under that code is not available.  A compensable rating 
under DC 7802 is not warranted, as the Veteran's scars do not 
have or more nearly approximate an area of 144 square inches or 
more.  The September 2009 VA examiner noted that the Veteran's 
scar was not painful on examination, and the Veteran has not 
presented any lay or medical evidence to show the scar is either 
unstable or painful, as is required for a compensable rating 
under DC 7804.  Neither the VA examiner nor the private physician 
indicated that there was any limitation of motion or function 
secondary to the Veteran's scar; therefore, a compensable rating 
under DC 7805 is also not warranted.  38 C.F.R. § 4.118. 

For these reasons, the Board finds that the weight of the 
evidence is against a finding that the criteria for a compensable 
rating for residuals of laceration to the pulp of the right 
middle finger have been met.  The Board has considered the 
doctrine of affording the Veteran the benefit of the doubt; 
however, as the preponderance of the evidence is against an 
increased (compensable) rating for the entire rating period on 
appeal, the record does not demonstrate an approximate balance of 
positive and negative evidence as to warrant the resolution of 
this issue on that basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.3, 4.7.

Extraschedular Consideration

The Board considered whether referral for an extraschedular 
rating is warranted, but finds that there is no basis for 
referral for consideration of an extra-schedular rating in this 
case.  38 C.F.R. § 3.321(b)(1).  If the evidence raises the 
question of entitlement to an extraschedular rating, the 
threshold factor for extraschedular consideration is a finding 
that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service- connected disability are inadequate; therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of a claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Only if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, so is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  Thun, 22 
Vet. App at 115-16.

In this Veteran's case, the complaints or findings associated 
with the service-connected disability include chronic numbness 
and sensitivity in the finger, intermittent swelling, discomfort 
when grabbing or holding specific objects, and very mild residual 
functional impairments that do not affect the ability to work.  
The schedular rating criteria specifically contemplate ratings 
based on limitation of motion or limitation of function.  In 
addition, the schedular rating criteria contemplates ratings for 
superficial scarring, including with ratings based on findings 
that the scar is tender or painful, or unstable, and ratings 
based on the area affected.  For these reasons, the Board finds 
that the schedular rating criteria in this case is adequate to 
rate the Veteran's residuals of laceration to the pulp of the 
right middle finger.  In the absence of evidence that the 
schedular rating criteria is inadequate to rate the Veteran's 
disability, the Board is not required to remand this case to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased (compensable) disability rating for residuals of 
laceration to the pulp of the right middle finger is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


